SiebecKER, J.
In the case of Hasbrouck v. Armour & Co. 139 Wis. 357, 121 N. W. 157, the court declared tbat “a manufacturer or vendor making and selling an article intended to preserve or affect human life is liable to third persons who sustain injury caused by bis negligence in preparing, compounding, labeling, or directing the use of such articles, if such injury to others might have been reasonably foreseen in the exercise of ordinary care.” The basis of the decision recognizes the distinction between acts which are imminently dangerous in their effects upon human life, limbs, and health and those that are not. In the former class of cases, if the acts were wilfully or negligently committed, the guilty party is legally liable to the injured persons, regardless of any contractual relation existing between them, while in the latter class of cases there is liability only to persons with whom he has contracted or to whom he owes a duty.
In Bishop v. Weber, 139 Mass. 411, 1 N. E. 154, an action to recover damages for injuries resulting from partaking of unwholesome and dangerous food, the court, speaking on the subject of liability for such an act, stated:
“The furnishing of provisions which endanger human life or health stands clearly upon the same ground as the administering of improper medicines, from which a liability springs irrespective of any question of privity of contract between the parties.”
The following adjudications are to the same effect: Waters-Pierce Oil Co. v. Deselms, 212 U. S. 159, 29 Sup. Ct. 270; Wellington v. Downer K. O. Co. 104 Mass. 64; Skinn v. *573Reutter, 135 Mich. 57, 97 N. W. 152; Clement v. Crosby & Co. 148 Mich. 293, 111 N. W. 745; Craft v. Parker, W. & Co. 96 Mich. 245, 55 N. W. 812.
Tbe complaint charges tbe defendant with selling and delivering to a local dealer at Iron Eiver, Wisconsin, “certain adulterated link sausage wbicb contained diseased, infected, putrid, decomposed, and poisonous animal matter, and that tbe defendant knew or ought to have known tbe condition thereof.’7 This charge in tbe complaint embraces an article offered as food for human consumption which is within tbe condemnation of tbe provisions of sec. 4601, Stats., wbicb declares as adulterated an article of food “if it consists of or is manufactured, wholly or in part, from a diseased, contaminated, filthy, decomposed, tainted or rotten animal or vegetable substance.” Tbe allegations of tbe complaint state a cause of action, and tbe ruling of tbe lower court is correct.
By the Court. — Tbe order appealed from is affirmed.